                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICHARD BILIK,                                    )
                                                  )
               Plaintiff,                         )
                                                  )           No. 12-cv-06325
       v.                                         )
                                                  )           Judge Andrea R. Wood
MARCUS HARDY, et al.,                             )
                                                  )
               Defendants.                        )

                                              ORDER

       Defendants Kim Butler, Landria Dennis, Marcus Hardy, and Nancy Ponovich’s motion to
dismiss [145] is granted in part and denied in part. The motion is granted as to Dennis and
Ponovich; the claims against them are dismissed. The motion is denied as to Butler and Hardy.
See the accompanying Statement for details.

                                           STATEMENT

        Plaintiff Richard Bilik is an inmate in the custody of the Illinois Department of
Corrections. Bilik suffers from a dairy allergy. Yet, during his incarceration at both Stateville
Correctional Center (“Stateville”) and Menard Correctional Center (“Menard”), Bilik contends he
was denied an appropriate dairy-free diet. He thus has brought this action against various
Stateville and Menard officials under 42 U.S.C. § 1983 for deliberate indifference to his serious
medical needs in violation of the Eighth and Fourteenth Amendments to the United States
Constitution. Four of the Defendants named in the Third Amended Complaint (“TAC”) now
move to dismiss the claims against them pursuant to Federal Rule of Civil Procedure 12(b)(6).
(Dkt. No. 137.)

                                                  I.

        For the purposes of the motion to dismiss, the Court accepts all well-pleaded facts in the
TAC as true and views those facts in the light most favorable to Bilik as the non-moving party.
Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007).

        As alleged in the TAC, Bilik began his incarceration at Stateville in February 2010. (TAC
¶ 14, Dkt. No. 137.) Upon his arrival, prison authorities received Bilik’s medical forms that
expressly stated he had a dairy allergy. (Id. ¶ 44.) Because of Bilik’s dairy allergy, he is unable to
ingest food or beverages containing lactose without experiencing severe intestinal pain, diarrhea,
and flatulence. (Id. ¶ 4.) However, the year before Bilik’s arrival, Stateville’s Warden, Defendant
Marcus Hardy, fired the prison’s dietician and cancelled all medical diets. (Id. ¶ 5.) Pursuant to
this policy, Bilik was not provided with lactose-free meals. (Id. ¶ 46.) Despite his best efforts to
avoid foods obviously containing dairy products, Bilik would still inadvertently consume foods
containing dairy products. (Id. ¶¶ 6, 56.) On some occasions, he had to consume dairy products
out of necessity so he would not starve. (Id.) The lack of a dairy-free diet caused Bilik constant
suffering from pain caused by his allergy. (Id. ¶¶ 6, 10–11, 57.)

        As soon as he was able, Bilik began filing grievances to Hardy concerning his need for a
dairy-free diet. (Id. ¶ 48.) In those grievances, Bilik detailed his dairy allergy and the issues
caused by Stateville’s failure to provide him lactose-free meals. (Id.) Hardy responded to one of
those grievances by refusing to provide Bilik his requested relief. (Id. ¶ 51.) After Bilik filed
another grievance, Defendant Landria Dennis, a Stateville correctional counselor, replied by
incorrectly stating that Bilik’s allergy was being appropriately treated. (Id. ¶¶ 52–53.) Her reply
also noted that Stateville did not provide special meals even to offenders with food allergies. (Id.
¶ 54.) The only medical care Stateville provided for Bilik’s allergy was a prescription for Lactaid,
which did nothing to alleviate the symptoms he experienced after consuming dairy. (Id. ¶ 65.)

        Later, Bilik was transferred to Menard in October 2012. (Id. ¶ 15.) Once again, he was
unable to receive dairy-free meals. (Id. ¶ 72.) When he filed grievances complaining about the
lack of meals appropriate for his dietary restrictions, Menard staff not only refused to help him but
actually harassed him in an effort to stop him from filing grievances. (Id. ¶¶ 73–76.) Moreover,
Menard staff prevented Bilik from receiving medical care for his allergy. (Id. ¶¶ 80–81.)

        Bilik’s TAC names as Defendants numerous individuals at Stateville and Menard who he
alleges were deliberately indifferent to his dairy allergy. Presently, four of those Defendants have
filed a motion to dismiss. In addition to Hardy and Dennis, Nancy Ponovich, a Stateville
superintendent, and Kim Butler, Menard’s Warden, (together, “Moving Defendants”) join the
motion.

                                                  II.

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual
allegations, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
This pleading standard does not necessarily require a complaint to contain detailed factual
allegations. Twombly, 550 U.S. at 555. Rather, “[a] claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.
2014) (quoting Iqbal, 556 U.S. at 678).

       A prisoner seeking to state a claim for deliberate indifference to his serious medical needs
must establish that he suffered “an objectively serious medical condition” and “an official’s
deliberate indifference to that condition.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011).
Here, no Moving Defendant contests that Bilik’s dairy allergy was an objectively serious medical
condition. Instead, Moving Defendants simply claim that the allegations fail to show that they
were personally involved in any constitutional deprivation. Moreover, Moving Defendants
contend that, as non-medical personnel, they were entitled to rely on the judgment of medical
staff.



                                                  2
        To establish a prison official’s deliberate indifference, a plaintiff must show that the
official “acted with a sufficiently culpable state of mind.” Id. at 751 (internal quotation marks
omitted). “A prison official acts with a sufficiently culpable state of mind when he knows of a
substantial risk of harm to an inmate and either acts or fails to act in disregard of that risk.” Id.
“The deliberate indifference standard reflects a mental state somewhere between the culpability
poles of negligence and purpose, and is thus properly equated with reckless disregard.” Perez v.
Fenoglio, 792 F.3d 768, 777 (7th Cir. 2015). One way a plaintiff may establish deliberate
indifference is by showing that a prison official knows of a prisoner’s special dietary needs but
nonetheless denies him appropriate meals in disregard of the prisoner’s health. See, e.g.,
Henderson v. Jess, No. 18-cv-680-jdp, 2018 WL 7460046, at *4 (W.D. Wis. Oct. 25, 2018);
McCabe v. Aramark Food Servs., No. 01 C 5429, 2002 WL 27661, at *2 (N.D. Ill. Jan. 10, 2002);
Dye v. Sheahan, No. 93 C 6645, 1995 WL 109318, at *4–*5 (N.D. Ill. Mar. 10, 1995).

        Furthermore, to state a deliberate indifference claim, the plaintiff must “allege that the
defendant, through his or her own conduct, has violated the Constitution.” Perez, 792 F.3d at 781.
“An official satisfies the personal responsibility requirement . . . if the conduct causing the
constitutional deprivation occurs at his direction or with his knowledge and consent.” Arnett, 658
F.3d at 757 (internal quotation marks omitted). Put differently, “deliberate indifference may be
found where an official knows about unconstitutional conduct and facilitates, approves, condones,
or turns a blind eye to it.” Perez, 792 F.3d at 781 (internal quotation marks omitted).

        First, Bilik contends that Hardy, as Warden, affirmatively cancelled all medical diets at
Stateville and then ignored Bilik’s grievances complaining about the pain being denied a lactose-
free diet caused him. Hardy, on the other hand, claims that his denial of Bilik’s grievance is not
sufficient to establish his personal involvement. It is true that “[m]ere receipt of grievances from a
prisoner is insufficient to establish that a prison warden was personally involved in any deficient
medical care provided to the prisoner.” McDowell v. Pfister, No. 13 C 3375, 2017 WL 359199, at
*2 (N.D. Ill. Jan. 23, 2017). Nonetheless, “[a]n inmate’s correspondence to a prison administrator
may . . . establish a basis for personal liability under § 1983 where that correspondence provides
sufficient knowledge of a constitutional deprivation.” Perez, 792 F.3d at 781–82. Specifically, the
“plaintiff must demonstrate that the communication, in its content and manner of transmission,
gave the prison official sufficient notice to alert him or her to an excessive risk to inmate health or
safety.” Arnett, 658 F.3d at 755.

        According to Bilik’s allegations, Hardy went beyond simply denying Bilik’s grievances.
He displayed a general indifference to the health of all prisoners with special dietary needs when
he cancelled medical diets at Stateville. See McDonald v. Hardy, 821 F.3d 882, 890 (7th Cir.
2016) (“There is no evidence in the record that [non-medical prison supervisors] ever consulted a
medical professional about the advisability of cancelling the allowance for low-cholesterol diets at
the prison. Interference with prescribed treatment is a well-recognized example of how
nonmedical prison personnel can display deliberate indifference to inmates’ medical
conditions.”). Then, when Bilik submitted a grievance “detailing his dairy allergies and the
medical problems caused by his inability to obtain meals at Stateville that were lactose-free,”
Hardy continued to adhere to his policy and denied Bilik his requested relief. (TAC ¶¶ 48, 51.)
Thus, Bilik has sufficiently pleaded Hardy’s personal involvement because the alleged
constitutional deprivation occurred at his direction.



                                                  3
        Hardy further asserts that because Bilik was receiving treatment from Stateville medical
professionals, Hardy was permitted to rely on their judgment and treatment decisions. Generally,
when a prisoner is being treated by medical personnel, non-medical defendants are justified “in
believing that the prisoner is in capable hands.” Arnett, 658 F.3d at 755. An exception to this rule
lies where non-medical officials “have a reason to believe (or actual knowledge) that prison
doctors or their assistants are mistreating (or not treating) a prisoner.” McGee v. Adams, 721 F.3d
474, 483 (7th Cir. 2013). In this case, Hardy did not simply rely on medical personnel’s judgment.
Indeed, by cancelling medical diets, Hardy circumscribed their judgment as he did not allow
special meals even for prisoners with food allergies. (TAC ¶ 54.) Moreover, Hardy learned
through Bilik’s grievances that the treatment Bilik was receiving was ineffective, yet Hardy
nonetheless declined to allow him to receive dairy-free meals. Thus, Hardy cannot defeat Bilik’s
claim based on his purported reliance on medical professionals. And because Hardy was
personally involved in the alleged constitutional deprivation, the motion to dismiss is denied as to
him.

         On the other hand, Bilik does fail plausibly to allege that either Ponovich or Dennis were
personally involved in any constitutional deprivation. The TAC has no specific allegations as to
Ponovich whatsoever. Instead, it simply states that Ponovich knew or should have known, based
on her supervisory role, that Bilik was not being provided appropriate meals and the treatment he
was receiving for his allergy was insufficient. (TAC ¶ 55.) However, “a § 1983 plaintiff may not
rely on a theory of respondeat superior” to hold a prison official liable. Perez, 792 F.3d at 781.
And because Bilik does not allege that Ponovich received his grievances or had any knowledge of
his dairy allergy, Bilik does not plead sufficient facts showing her personal involvement. As for
Dennis, Bilik does allege that she received and replied to his grievances. But Dennis also
accurately informed Bilik that medical staff told her “they do not provide special diet trays to
offenders even in cases of food allergies.” (TAC ¶ 54.) This was Hardy’s policy, and Bilik does
not allege that Dennis had any power to change or make exceptions to it. See Owens v. Hinsley,
635 F.3d 950, 953 (7th Cir. 2011) (“[T]he alleged mishandling of . . . grievances by persons who
otherwise did not cause or participate in the underlying conduct states no claim.”). In short, Bilik
fails to plead sufficient personal involvement on the part of either Ponovich or Dennis, and for
that reason his claims against them are dismissed.

        Finally, Bilik claims that he was also denied lactose-free meals when he was incarcerated
at Menard and seeks to hold its Warden, Butler, liable for deliberate indifference. Unlike with
Hardy, Bilik does not contend that Butler enacted a policy of denying appropriate meals for
prisoners with dietary restrictions. The only allegations of Butler’s personal involvement concern
her role in the grievance process. Nonetheless, Bilik pleads that Butler received his grievances,
which apprised her of his dairy allergy and his inability to obtain lactose-free meals at Menard,
and yet ignored those grievances. See Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 2005)
(“Perhaps it would be a different matter if [the prison official] had ignored [the plaintiff’s]
complaints entirely . . . .”) Moreover, Butler cannot claim that she was simply deferring to
Menard’s medical staff because Bilik alleges that he was not receiving medical treatment. Indeed,
Bilik claims that he was refused a referral to medical personnel. (TAC ¶¶ 79–81.) At this stage,
Bilik has adequately stated a claim against Butler.




                                                 4
       In sum, Bilik has stated claims against Hardy and Butler, and the motion to dismiss is
denied as to them. However, Bilik fails to sufficiently plead facts showing Ponovich’s and
Dennis’s personal involvement in any constitutional deprivation. Consequently, the motion to
dismiss is granted as to Ponovich and Dennis.




Dated: September 27, 2019                           __________________________
                                                    Andrea R. Wood
                                                    United States District Judge




                                               5
